DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Arguments
Applicant’s arguments (filed 10/25/2021), in general, with respect to the rejections of claim 1 (pgs. 9, 12), claim 12 (pg. 11, 13), and claim 24 (see pg. 10) under 35 U.S.C. 103 have been fully considered.
Applicant argues that “Lefavour and Ferraro do not disclose, teach or suggest at least the following features recited in independent claim 1: a monolithically formed movable 
In response, this argument is not persuasive. A comparison of fig. 6 of Ferraro with fig. 6 of applicant’s drawings (both reproduced below) reveals that Ferraro teaches all of said features as Ferraro’s and applicant’s indentors are nearly identical:

    PNG
    media_image1.png
    261
    275
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    356
    392
    media_image2.png
    Greyscale

Applicant further argues that Lefavour and Ferraro do not disclose “the nest is configured to receive at least the impact surface of the indentor...”
Again, this argument is not persuasive because a comparison of fig. 3 of Ferraro with fig. 2 of applicant’s drawings (both reproduced below) reveals that Ferraro’s indentor performs in a nearly identical manner to that of applicant regarding the impact surface of the indentor relative to the nest:

    PNG
    media_image3.png
    329
    404
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    228
    263
    media_image4.png
    Greyscale


Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of new interpretations of the previously-cited references Lefavour et al. (US 7,124,619 B1), Ferraro (US 5,291,772 A), and Hamm et al. (US 2016/0211635 A1). See the current rejections below.
Applicant further argues that “neither Hamm nor Green, alone or in a proper combination if one exists, discloses, suggests, or renders obvious at least the following feature recited in amended independent claim 1: a monolithically formed movable indentor having a body, a front face extending from the body, and an impact surface extending from the body front face...”
In response, this argument is not persuasive. Green teaches all of said features as illustrated in annotated fig. 2 of Green below:

    PNG
    media_image5.png
    343
    701
    media_image5.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“working portion” (clm. 12)

Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: there is no antecedent basis for “the impacting surface”.
Regarding claim 24: it is unclear if the “pair of side walls” in line 11 are the same as or additional to the pair of side walls of lines 8-9.

There is no antecedent basis for “the nest that moves the indentor…” in line 13.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Regarding claim 11: the claim recites “the indentor is releasably coupled to the piston”. However, the second from last line of claim 1 already recites “a piston releasably coupled to the indentor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 3,862,482 A).
Regarding claim 1: Green discloses a dieless crimping tool comprising:
a working head (figs. 1, 2) including:
a head frame (31, 33, 34) having a nest (34) and an opening permitting access to the nest (see figs. 1, 2), the nest being monolithically formed into the head frame and having a substantially flat base portion and a pair of side walls extending from the base portion (see annotated fig. 2 of Green below), the nest is configured to receive a crimping member (43, 47, fig. 6, 7), the nest being accessible from the opening such that a crimping member can pass through the opening and be received in the nest (see fig. 2);

    PNG
    media_image5.png
    343
    701
    media_image5.png
    Greyscale

Annotated Figure 2 of Green


a monolithically formed movable indentor (29) having a body, a front face extending from the body, and an impact surface extending from the front face (see fig. 2 above),
wherein a geometry of the indentor substantially aligns with a geometry of the nest such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 2, when indentor 29 is at the left end of keyway 
an indentor guide (37) positioned within the head frame (portion 33) and configured to guide movement of the movable indentor (29) between a home position (position shown in fig. 2) and the impacting position; and
a tool frame (5) including a piston (8) releasably coupled to the indentor (29) to selectively move the indentor along the indentor guide between the home position and the impacting position (see fig. 2; col. 3, lns. 10-16).
Regarding claim 2, which depends on claim 1: Green discloses the head frame (31, 33, 34) comprises a C-shaped head frame with the opening forming a portion of the C-shaped head frame (see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lefavour et al. (US 7,124,619 B1), hereinafter ‘Lefavour’, in view of Ferraro.
Regarding claim 1: Lefavour discloses a dieless crimping tool comprising:
a working head (28) including:

a movable indentor (left-side die 32, fig. 5, and 50, fig. 6) having a body (50); and an impact surface (left-side die 32); and 
an indentor guide (see fig. 8) positioned within the head frame (46)  and configured to guide movement of the movable indentor between a home position and the impacting position (as indicated by arrow 49, fig. 6); and
a tool frame (54) including a piston (48) releasably coupled to the indentor (col. 4, lns. 31-36) to selectively move the indentor along the indentor guide (see fig. 8) between the home position and the impacting position (as indicated by arrow 49, fig. 6).

    PNG
    media_image6.png
    146
    294
    media_image6.png
    Greyscale

Annotated Figure 5 of Lefavour



However, Lefavour further discloses that any suitable dies could be provided and that non-removable crimping sections can be used rather than removable dies (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising crimping sections including a nest (25, fig. 2) monolithically formed into the head frame (12, 14) and having a flat base portion (34, fig. 2) between side walls (32, 33); a monolithically formed movable indentor (a head portion of piston 16) comprising a front face (50) extending (via 52) from the indentor (see figs. 5, 6); and an impact surface (42) extending from the front face (see figs. 5, 6), wherein a geometry of the indentor substantially aligns with a geometry of the nest (25) such that the base portion (34) of the nest aligns with the impact surface (42) of the indentor when the indentor is in an impacting position (see fig. 3), and the nest being configured to receive at least the impact surface of an indentor (see fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to monolithically form the nest of Lefavour with the head frame and further modify the nest so that it has a substantially flat base portion configured to receive an impact surface of an indentor, and to monolithically form the indentor KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2, which depends on claim 1: Lefavour discloses the head frame (46) comprises a C-shaped head frame with the opening (near 49, 51) forming a portion of the C-shaped head frame (see fig. 6).
Regarding claim 3, which depends on claim 1: the modification of Lefavour in view of Ferraro set forth in claim 1 above teaches wherein the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 4, which depends on claim 1: Lefavour discloses the head frame (46) includes an I-beam structure (see fig. 8) comprising an upper flange (84, fig. 7-8) at least partially adjacent the nest (see annotated fig. 5 above; when the nest is in the nest holder 67 it is indirectly adjacent to the upper flange) and the indentor guide assembly (see fig. 8) and a lower flange (72, 74, fig. 8).
Regarding claim 7, which depends on claim 1: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (left-side die 32, fig. 5, and 50, fig. 6) and a T-shaped guide (69) forming a portion of the head frame (46), and wherein the carriage (71) has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide (see fig. 8) 
Regarding claim 8, which depends on claim 7: Lefavour discloses the carriage (71, fig. 8) limits rotational movement of the indentor (left-side die 32, fig. 5, and 50, fig. 6) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49 in fig. 6), and wherein the carriage limits the indentor from flexing toward and away from the T-shaped guide (69, fig. 8) when the indentor is moved between the home position and the impacting position (see fig. 8 of Lefavour which illustrates a small gap between the base of the carriage 71 and the T-shaped guide 69, thereby limiting flexing of the indentor only to what the gap will allow).
Regarding claim 9, which depends on claim 1: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (left-side die 32, fig. 5, and 50, fig. 6) and extending from the indentor so as to contact a portion (69) of the head frame (46). Since there is no structural difference between the present claim and Lefavour, then Lefavour is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position.
Regarding claim 11, which depends on claim 1: Lefavour discloses the indentor (left-side die 32, fig. 5, and 50, fig. 6) is releasably coupled to the piston (48) (col. 4, ln. 31-36).
Regarding claim 24: Lefavour discloses a dieless crimping tool comprising:

a tool frame (54) having a piston (48) releasably coupled to the nest via the head frame (46) (col. 4, ln. 31-36) and the piston moves the indentor between a home position adjacent the tool frame and the impacting position adjacent the nest (as indicated by arrow 49, fig. 6). NOTE: the claim does not require that the piston abuts the nest.

    PNG
    media_image6.png
    146
    294
    media_image6.png
    Greyscale

Annotated Figure 5 of Lefavour


Lefavour is silent regarding the nest being monolithically formed into the head frame, the pair of side walls of the nest forming a V-shape structure, and the nest being configured to receive an impacting surface of the indentor; the movable indentor being monolithically formed and having a front face extending from the body of the indentor; and an impact surface extending from the front face, wherein a geometry of the indentor substantially aligns with a 
However, Lefavour further discloses that any suitable dies could be provided and that non-removable crimping sections can be used rather than removable dies (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising crimping sections including a nest (25, fig. 2) monolithically formed into the head frame (12, 14) and having a pair of side walls (32, 33) forming a V-shape structure (see fig. 2); a monolithically formed movable indentor (a head portion of piston 16) comprising a front face (50) extending (via 52) from the indentor (see figs. 5, 6); and an impact surface (42) extending from the front face (see figs. 5, 6), wherein a geometry of the indentor substantially aligns with a geometry of the nest (25) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 3), and the nest being configured to receive at least the impact surface of an indentor (see fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to monolithically form the nest of Lefavour with the head frame and further modify the nest so that the side walls form a V-shape structure configured to receive an impacting surface of the indentor, and to monolithically form the indentor and further modify it so that it has a front face extending from the body and the impacting surface extending from the front face, as taught by Ferraro, because applying known techniques to yield predictable results—namely, the use of a known nest and indentor KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 10, 12-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lefavour, in view of Ferraro, and further in view of Faucher et al. (US 6,619,101 B1), hereinafter ‘Faucher’.
Regarding claim 10, which depends on claim 1: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71), wherein the carriage is integrally formed into the indentor (left-side die 32, fig. 5, and 50, fig. 6) or secured to the indentor and extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, the carriage 71 limits rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position (see fig. 6, 8, the carriage 71 limits the indentor from flexing when the indentor is moved along the T-track portion 69 of the head frame 46).
Lefavour is silent regarding an indentor guide comprising a collar, wherein the collar is integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
However, Faucher teaches a crimping tool (see fig. 2) comprising an indentor guide having a collar (34, fig. 2-3), wherein the collar is integrally formed into the head frame (10) or 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour with a collar integrally formed into the head frame, thereby providing the indentor of Lefavour axial rigidity, as taught by Faucher (col. 3, ln. 44-48), to obtain the benefit of limiting flexing of the indentor during operation. The proposed modification would result in Lefavour being configured such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
Regarding claim 12: Lefavour discloses a dieless crimping tool comprising:
a working head (28, fig. 6) including:
an indentor (left-side die 32, fig. 5, and 50, fig. 6) having a body (50) and an impacting surface (left-side die 32);
a head frame (46, fig. 6, 8) having a working portion (between portions 63 and 66) and the working portion having a nest (right-side 32, fig. 5) and an opening (near 49, 51) permitting access to the nest, the nest including a base portion and a pair of side walls extending from the base portion (see annotated fig. 5 below);
an indentor guide (see fig. 8) positioned within the working portion of the head frame (46) and configured to guide movement of the movable indentor between a home position and the impacting position (as indicated by arrow 49, fig. 6);


    PNG
    media_image6.png
    146
    294
    media_image6.png
    Greyscale

Annotated Figure 5 of Lefavour


Lefavour is silent regarding a head frame having an I-beam structure and a working portion adjacent the I-beam structure, the I-beam structure having an upper flange, a lower flange and a web between the upper flange and the lower flange, and the nest being positioned adjacent at least a portion of the upper flange.
However, Faucher teaches a crimping tool comprising a head frame (see fig. 6) having an I-beam structure (26’; col. 6, lns. 51-61) and a working portion (between 34’ and 38’) adjacent the I-beam structure (26’), the I-beam structure having an upper flange (30’), a lower flange (58’) and a web (19’) between the upper flange and the lower flange (col. 6, lns. 61-65), and the nest (generally at 38’) being positioned adjacent at least a portion of the upper flange (30’), and an indentor guide (34’) positioned adjacent at least a portion of the upper flange (see fig. 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lefavour’s head frame to have an I-beam structure, thereby providing Lefavour with a lightweight head, as taught by Faucher (col. 6, lns. 51-65).

However, Lefavour further discloses that any suitable dies could be provided and that non-removable crimping sections can be used rather than removable dies (col. 3, ln. 48-52).
And Ferraro teaches a crimping tool (Abstract) comprising non-removable crimping sections including a nest (25, fig. 2) monolithically formed into the head frame (12, 14) and having side walls (32, 33); a monolithically formed movable indentor (a head portion of piston 16) comprising a front face (50) extending (via 52) from the indentor (see figs. 5, 6); and an impacting surface (42) extending from the front face (see figs. 5, 6), wherein a geometry of the indentor substantially aligns with a geometry of the nest (25) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 3), and the nest being configured to receive at least the impact surface of an indentor (see fig. 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to monolithically form the nest of Lefavour with the head frame and further modify the nest to receive an impacting surface of an indentor, and to monolithically form the indentor and further modify it so that it has a front face extending KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 13, which depends on claim 12: Lefavour discloses the head frame (46) comprises a C-shaped head frame with the opening (near 49, 51) forming a portion of the C-shaped head frame (see fig. 6).
Regarding claim 14, which depends on claim 12: the modification of Lefavour in view of Ferraro set forth in claim 12 above teaches the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 17, which depends on claim 12: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (left-side die 32, fig. 5, and 50, fig. 6) and a T-shaped guide (69) forming a portion of the head frame (46), and wherein the carriage (71) has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide (see fig. 8) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49, fig. 6).
Regarding claim 18, which depends on claim 17: the claim merely recites functional limitations of the carriage and T-shaped guide, recited in claim 17 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 17 disclosed by Lefavour above, examiner contends that the device of Lefavour is configured to perform the claimed functions, namely, wherein the carriage limits rotational 
Regarding claim 19, which depends on claim 12: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71) integrally formed into or secured to the indentor (left-side die 32, fig. 5, and 50, fig. 6) and extending from the indentor so as to contact a portion (69) of the head frame (46). Since there is no structural difference between the present claim and Lefavour, then Lefavour is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position.
Regarding claim 20, which depends on claim 12: Lefavour discloses the indentor guide (see fig. 8) comprises a carriage (71), wherein the carriage is integrally formed into the indentor (left-side die 32, fig. 5, and 50, fig. 6) or secured to the indentor and extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, the carriage 71 limits rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the 
Regarding claim 21, which depends on claim 12: the modification of Lefavour in view of Faucher set forth in claim 12 above teaches the web includes a breakaway region (region including recess 20’, fig. 6 of Faucher) positioned adjacent the nest (generally at 38’). NOTE: the breakaway region is not recited as having any particular structure and, therefore, could be any region of the web.
Regarding claim 22, which depends on claim 21: the modification of Lefavour in view of Faucher set forth in claims 12 and 21 above teaches the break-away region (region including recess 20’, fig. 6 of Faucher) comprises an opening (recess 20’) in the web (col. 6, ln. 55-59).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lefavour, in view of Ferraro and Faucher, and further in view of Hamm et al. (US 7,000,448 B2), hereinafter ‘Hamm-448’.
Regarding claim 23, which depends on claim 21: the modification of Lefavour in view of Ferraro and Faucher set forth in claims 12 and 21 is silent regarding the break-away region comprises an annealed region of the head frame.
However, Hamm-448 teaches a crimping tool having a head frame (“jawarm”) comprising a break-way region (col. 3, ln. 26-41), and the break-away region (“failure point”) comprises an annealed region (col. 8, ln. 39-61, “by annealing those areas of the jawarms”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour with a break-away region .
Claims 1, 5-6, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US 2016/0211635 A1), hereinafter ‘Hamm’, in view of Ferraro.
Regarding claim 1: Hamm discloses a dieless crimping tool comprising:
a working head (see fig. 8) including:
a head frame (annotated fig. 4A below) having a nest (440) and an opening permitting access to the nest (see fig. 4A below), the nest having a substantially flat base portion and a pair of side walls extending from the base portion (see fig. 4A below) configured to receive a crimping member (fitting 490 is received in a similar manner to that shown in fig. 6A), the nest being accessible from the opening such that a crimping member (490, fig. 6A) can pass through the opening and be received in the nest (compare fig. 4A below with fig. 6A);
a movable indentor (445, fig. 4A below, and 70, fig. 8) having a body (70) and an impact surface (445);
and wherein a geometry of the indentor substantially aligns with a geometry of the nest such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (compare fig. 4A below with fig. 6C which shows the nest and indentor aligned to form a symmetrical hexagon and, thus, the base portion and impacting surface are aligned);

a tool frame (40, fig. 8) including a piston (56) releasably coupled to the indentor (via indentor holder 60) (see figs. 8, 9) to selectively move the indentor along the indentor guide (32) between the home position (fig. 10) and the impacting position (fig. 11).

    PNG
    media_image7.png
    240
    358
    media_image7.png
    Greyscale

Annotated Figure 4A of Hamm


Hamm is silent regarding the nest being monolithically formed into the head frame; the movable indentor being monolithically formed and having a front face extending from the body of the indentor, and an impact surface extending from the front face, and the nest being configured to receive at least the impact surface of the indentor.
However, Ferraro teaches a crimping tool (Abstract) comprising crimping sections including a nest (25, fig. 2) monolithically formed into the head frame (12, 14) and having a flat base portion (34, fig. 2) between side walls (32, 33); a monolithically formed movable indentor (a head portion of piston 16) comprising a front face (50) extending (via 52) from the indentor (see figs. 5, 6); and an impact surface (42) extending from the front face (see figs. 5, 6), wherein a geometry of the indentor substantially aligns with a geometry of the nest (25) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to monolithically form the nest of Hamm with the head frame, and to monolithically form the indentor and further modify it so that it has a front face extending from the body and an impact surface extending from the front face, as taught by Ferraro, because applying known techniques to yield predictable results—namely, the use of a known nest and indentor configuration to crimp a work-piece—requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 5, which depends on claim 1: Hamm discloses wherein the indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (445, fig. 4A above, and 70, fig. 8) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position (see fig. 10) and the impacting position (see fig. 11).
Regarding claim 6, which depends on claim 5: the claim merely recites functional limitations of the carriage and U-shaped guide, recited in claim 5 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 5 disclosed by Hamm above, examiner contends that the device disclosed by Hamm is configured to perform the claimed functions, namely, wherein the carriage limits rotational 
Regarding claim 12: Hamm discloses a dieless crimping tool comprising:
a working head (see fig. 8) including:
an indentor (445, fig. 4A above, and 70, fig. 8) having a body (70) and an impacting surface (445);
a head frame (26) having an I-beam structure and a working portion adjacent the I-beam structure, the I-beam structure having an upper flange, a lower flange and a web between the upper flange and the lower flange (see annotated fig. 7 of Hamm below), and the working portion having a nest (see fig. 7 below) and an opening permitting access to the nest (see annotated fig. 4A above), the nest being positioned adjacent at least a portion of the upper flange (see fig. 4A above and fig. 7 below, when the nest 440 is installed it is positioned adjacent the upper flange), the nest includes a base portion and a pair of side walls extending from the base portion (see annotated fig. 4A above) configured to receive a crimping member (fitting 490 is received in a similar manner to that shown in fig. 6A), wherein a geometry of the nest (440) substantially aligns with a geometry of the indentor (445, 70) such that the base portion of the nest aligns with the impacting surface of the indentor and the pair of side walls of the nest align with the body of the indentor when the indentor is in an impacting position (a 
an indentor guide (32, 64, fig. 8) positioned within the head frame (26) and configured to guide movement of the movable indentor (445, 70) between a home position (see fig. 10) and the impacting position (see fig. 11); and
a tool frame (40) having a piston (56) releasably coupled to the indentor (see figs. 8, 9) that selectively moves the indentor along the indentor guide assembly (32) between the home position adjacent the tool frame (fig. 10) and the impacting position adjacent the nest (fig. 11).

    PNG
    media_image8.png
    323
    700
    media_image8.png
    Greyscale

Annotated Figure 7 of Hamm


Hamm is silent regarding the nest being monolithically formed into the head frame; the movable indentor being monolithically formed and having a front face extending from the body of the indentor, and an impact surface extending from the front face, and the nest being configured to receive at least the impact surface of the indentor.
However, Ferraro teaches a crimping tool (Abstract) comprising crimping sections including a nest (25, fig. 2) monolithically formed into the head frame (12, 14) and having side 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to monolithically form the nest of Hamm with the head frame and further modify it to receive the impacting surface of the indentor, and to monolithically form the indentor and further modify it so that it has a front face extending from the body and an impact surface extending from the front face, as taught by Ferraro, because applying known techniques to yield predictable results—namely, the use of a known nest and indentor configuration to crimp a work-piece—requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 15, which depends on claim 12: Hamm discloses wherein the indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (445, fig. 4A above, and 70, fig. 8) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to 
Regarding claim 16, which depends on claim 15: the claim merely recites functional limitations of the carriage and U-shaped guide, recited in claim 15 above, relative to the indentor. Since there is no structural difference between the present claim and the invention of claim 15 disclosed by Hamm above, examiner contends that the device disclosed by Hamm is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward and away from the U-shaped guide when the indentor is moved between the home position and the impacting position. NOTE: the claim does not require that the carriage prevent rotational movement and flexing, but only limit it.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Godbe (US 4,471,516 A): at least figs. 1, 6 are pertinent to at least claims 1, 12 and 24
Gorenc et al. (US 4,231,246 A): at least figs. 1-2 and 4-6 are pertinent to at least claims 1, 12 and 24
Lytle et al. (US 4,136,549 A): at least figs. 2 and 5-6 are pertinent to at least claims 1, 12 and 24
Seely (US 2,744,429 A): at least the figures are pertinent to at least claims 1, 12 and 24
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725        

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725